 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY L. ROBINSON,                              No. 1: 17-cv-01524-DAD-GSA
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND FOR THIS
13          v.                                         CASE TO PROCEED ONLY AGAINST
                                                       DEFENDANT GERMAN FOR USE OF
14   DAVE DAVEY, et al.,                               EXCESSIVE FORCE, AND AGAINST
                                                       DEFENDANTS PETERSON AND
15                      Defendants.                    GONZALES-THOMPSON FOR
                                                       INADEQUATE MEDICAL CARE UNDER
16                                                     THE EIGHTH AMENDMENT, AND
                                                       DISMISSING ALL OTHER CLAIMS AND
17                                                     DEFENDANTS
18                                                     (Doc. No. 46)
19          Plaintiff Anthony L. Robinson is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          The assigned magistrate judge screened the First Amended Complaint (“FAC”) and found
23   that it stated cognizable claims under the Eighth Amendment against defendant German for use of
24   excessive force, and against defendants Peterson and Gonzales-Thompson for failing to provide
25   adequate medical care to plaintiff. (Doc. No. 29.) On October 29, 2018, the court issued a

26   screening order, requiring plaintiff to either (1) file a Second Amended Complaint (“SAC”), or

27   (2) notify the court that he is willing to proceed only with the claims found cognizable by the

28   court. (Id.) On January 30, 2019, plaintiff notified the court that he is willing to proceed only
                                                      1
 1   with the claims found cognizable by the court in the screening order. (Doc. No. 45.)
 2          On January 31, 2019, the court entered findings and recommendations, recommending
 3   that this action proceed only against defendant German for use of excessive force, and against
 4   defendants Peterson and Gonzales-Thompson for failing to provide adequate medical care under

 5   the Eighth Amendment, and that all other claims and defendants be dismissed from this action

 6   based on plaintiff’s failure to state a claim. (Doc. No. 46.) However, despite the indication

 7   included in his filing of January 30, 2019, on March 25, 2019, plaintiff filed objections to the

 8   findings and recommendations. (Doc. No. 50.) In his objections, plaintiff does not raise any new

 9   arguments but instead, reiterates arguments related to his request for a preliminary injunction that

10   have already been addressed by the magistrate judge and adopted by this court. (See Doc. Nos.

11   37, 51.)

12          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

13   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

14   including plaintiff’s objections, the court finds the findings and recommendations to be supported
     by the record and proper analysis.
15
            Accordingly,
16
            1.      This action now proceeds only on plaintiff’s claims against defendant German for
17
                    use of excessive force, and against defendants Peterson and Gonzales-Thompson
18
                    for failing to provide adequate medical care in violation of the Eighth Amendment;
19
            2.      All remaining claims and defendants are dismissed from this action due to
20
                    plaintiff’s failure to state a cognizable claim;
21
            3.      Plaintiff’s claims for violation of due process and equal protection, negligence,
22
                    false reports, conspiracy, and cover-up of wrongdoing are dismissed from this
23
                    action due to plaintiff's failure to state any claims upon which relief may be
24
                    granted;
25
            4.      Defendants Davey, Munoz, Welch, Blevins, Wilson, Johnson, and the Doe
26
                    Defendants are dismissed from this action due to plaintiff’s failure to state any
27
                    claims against these defendants upon which relief may be granted; and
28
                                                       2
 1        5.    This case is referred back to the magistrate judge for further proceedings,
 2              including initiation of service of process.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   May 21, 2019
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
